Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court’s distribution of the net proceeds from the sale of the parties’ jointly owned residence is not supported by the stipulated facts submitted by the parties or by the record as a whole (cf., Niemira v Dean, 245 AD2d 1068, 1069; Matter of Bogert v Rickard, 199 AD2d 587, 588). We conclude that each party is entitled to a proportionate share of the sale proceeds. After subtracting the amount necessary to pay off the mortgage, $68,774.02, and the closing costs, $7,306.96, the balance to be distributed is $18,919.02.
Each party’s share of that amount depends on “the respective contributions of the parties toward the acquisition of the property and the improvements made by each which contributed to the sale price” (McVicker v Sarma, 163 AD2d 721, 722). The parties contributed a total of $34,953.35 toward the purchase, repair and improvement of the premises. 74.39% of that amount was contributed by plaintiff ($22,000 down payment and $4,001.84 in repairs and improvements), and 25.61% of that amount was contributed by defendant ($1,473.73 down payment and $7,477.78 in repairs and improvements). Plaintiff’s share of the net proceeds from the sale is therefore $14,073.86 and defendant’s share is $4,845.16.
Additionally, we conclude that defendant must reimburse plaintiff for one half of the costs paid by plaintiff for the examinations before trial and court filing fees. Those costs total $432.50, and defendant must reimburse plaintiff $216.25. *994(Appeal from Order of Supreme Court, Onondaga County, Mordue, J. — Damages.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Callahan, JJ.